Exhibit 10.7

SECOND AMENDED AND RESTATED

CORN SUPPLY AGREEMENT

THIS SECOND AMENDED AND RESTATED CORN SUPPLY AGREEMENT is made and entered into
effective as of July 1, 2017 by and between GOLDEN GROWERS COOPERATIVE, a
Minnesota cooperative association (“the Cooperative”), and CARGILL,
INCORPORATED, a Delaware business corporation (“Cargill”).

WHEREAS, the Cooperative owns a 49% interest in ProGold Limited Liability
Company, a Minnesota limited liability company (“ProGold”) and ProGold owns a
corn wet milling facility located in Wahpeton, North Dakota (the “Facility”)
which Facility was originally leased to Cargill pursuant to that Facility Lease
dated November 1, 1997, is currently leased pursuant to that Amended and
Restated Facility Lease effective as of January 1, 2008, and will be leased
pursuant to that Second Amended and Restated Facility Lease effective as of
January 1, 2018 (as amended and restated, the “Lease Agreement”); and

WHEREAS, Cargill desires to have access to and receive an adequate supply of
corn at the Facility; and

WHEREAS, the Cooperative desires to facilitate the lease of the Facility to
Cargill by facilitating the supply of corn to Cargill at the Facility pursuant
to the terms and conditions of this Agreement; and

WHEREAS, the Cooperative intends to meet its delivery obligations hereunder
through delivery of corn by its members on behalf of the Cooperative;

WHEREAS, the Cooperative and Cargill previously entered into an original Grain
Services Agreement dated January 1, 2008 (the “2008 Grain Services Agreement”)
and an Amended and Restated Grain Services Agreement dated September 1, 2009
(the “2009 Amended Grain Services Agreement”) pertaining to delivery of corn to
Cargill by members of the Cooperative or on their behalf; and

WHEREAS, the Cooperative and Cargill are concurrently entering into a Second
Amended and Restated Grain Services Agreement of even date herewith (the “2017
Amended Grain Services Agreement”); and

WHEREAS, in conjunction with the parties entering into the 2017 Amended Grain
Services Agreement, the parties desire to further amend and restate the Corn
Supply Agreement between the parties, dated January 1, 2008 (the “2008 Corn
Supply Agreement”) and the Amended and Restated Corn Supply Agreement between
the parties, dated September 1, 2009 (the “2009 Amended Corn Supply Agreement”),
as provided herein.

NOW, THEREFORE, in consideration of the foregoing and the mutual terms and
conditions set forth herein, Cargill and the Cooperative agree as follows:

1.         COMMITMENT TO SELL AND DELIVER CORN.  The Cooperative shall cause to
be delivered, through its members, and Cargill agrees to purchase, the following
quantities of corn during the term of this Agreement, which corn will either be
delivered on behalf of the



--------------------------------------------------------------------------------

 



Cooperative by its members or their agents, or by the Cooperative or its agents,
to the extent of the delivery obligations of any member who fails to fulfill its
obligation to the Cooperative to deliver corn:  One bushel of corn annually for
each outstanding unit of the Cooperative held by the Cooperative’s members at
the end of such period, for each 12-month period beginning effective January 1
and ending on December 31 of each such period, as long as this Agreement remains
in effect.

2.         DELIVERY OF CORN. The Cooperative shall cause to be delivered by its
members, or delivered on their behalf, the corn committed to Cargill under
Section 1 as follows:

(a)        Direct Deliveries by Member Producers of the Cooperative.  The amount
of corn committed to Cargill under Section 1 shall be delivered to Cargill at
the Facility by members of the Cooperative or their agents, in fulfillment of
such member’s delivery obligation to the Cooperative, whether such obligation is
fulfilled by the member through “Method A” or through “Method B” described in
the 2017 Amended Grain Services Agreement.

(b)       Delivery Timing and Procedures.  Delivery of all corn committed to
Cargill under this Agreement shall be made annually.  Deliveries of the
quantities of corn may occur at any time during the year.  Except as otherwise
provided for herein, delivery of the corn committed to Cargill under this
Agreement shall be deemed to have occurred upon the delivery of corn by members
of the Cooperative or their agents, at the Facility (or at another location
mutually agreed upon by Cargill and the member or agent) in fulfillment of such
member’s delivery obligation to the Cooperative, whether such obligation is
fulfilled by Method A or Method B, or delivery made by the Cooperative or its
agents, to the extent of the delivery obligations of any member who fails to
fulfill its delivery obligation.  Cargill shall provide the Cooperative monthly
reports of all corn credited against the Cooperative’s delivery obligations
under this Agreement.  All costs and risk of loss prior to delivery of the corn
to Cargill shall not be the responsibility of Cargill, unless otherwise agreed
to by Cargill and the Cooperative’s member.

3.         ACCEPTANCE OF CORN; PRODUCT QUALITY STANDARDS.  The Cooperative and
Cargill have set forth the terms and conditions governing inspection, acceptance
and the grading of corn in the 2017 Amended Grain Services Agreement.  The
Cooperative agrees that the risk of loss for the corn shall not pass to Cargill
until the corn is delivered to and accepted by Cargill pursuant to this
Agreement.  Cargill shall be deemed to have accepted the corn delivered
hereunder upon its unload at Cargill’s receiving site.

4.         PURCHASE TERMS AND PAYMENT.

(a)       Cargill Payment.

(1)       The price per bushel of all corn delivered to Cargill through Method A
shall be the contract price agreed to between a member and Cargill, or in the
absence, of such a contract, the market price per bushel at the delivery
location on the day on which the corn is delivered to and accepted by Cargill,
less applicable discounts and inspection fees.



2

--------------------------------------------------------------------------------

 



(2)       The price per bushel of all corn delivered to Cargill under Method B
shall be equal to the price per bushel paid by Cargill to acquire said corn as
the Cooperative’s agent as set forth in the 2017 Amended Grain Services
Agreement.

(3)       Cargill will pay the purchase price for Method A corn as set forth in
the 2017 Amended Grain Services Agreement.  The purchase price for Method B corn
shall be offset against the payment to be made by the Cooperative to Cargill for
the cost of Cargill purchasing said corn as the agent for the Cooperative under
the 2017 Amended Grain Services Agreement, such that no payment shall be due by
either party with respect to the Method B corn.

(b)       Other Terms.  The terms and conditions of Cargill’s standard corn
purchase contract then in effect and which are consistent with industry
standards and practices shall govern all purchases of corn by Cargill hereunder,
except those that are inconsistent with the express provisions of this
Agreement.

5.         TERM AND TERMINATION.

(a)        Term.  Subject to Section 5(b), the term of this Agreement shall
commence on the date hereof and shall continue until the termination of the
Lease Agreement, at which time it shall terminate without further notice; unless
the term of the Lease Agreement is renewed or extended, in which case the term
of this Agreement shall be renewed or extended for the same period of time.

(b)       Termination.  The Cooperative may terminate this Agreement for any
reason upon 90 days written notice to Cargill.

(c)        Effect of Termination.  Upon termination of this Agreement, all
obligations of the Cooperative to sell and deliver corn to Cargill shall cease,
regardless of whether the Cooperative has delivered a pro rata quantity of the
corn committed for the period, up to the termination date.  Provided, however,
that the rights and obligations of the parties with respect to corn delivered to
Cargill by the Cooperative prior to such termination date shall continue and be
unaffected by the termination.

6.         FORCE MAJEURE.

In case of fire, explosions, interruption of power, strikes or other labor
disturbances, lack of transportation facilities, shortage of labor or supplies,
floods, action of the elements, riot, interference of civil or military
authorities, enactment of legislation or any unavoidable casualty or cause
beyond the control of Cargill affecting the conduct of Cargill’s business at the
Facility to the extent of preventing or unreasonably restricting the receiving,
handling, production, marketing, or other operations at the Facility, Cargill
shall be excused from performance during the period that Cargill’s business or
operations are so affected.  Cargill in its judgment may, during such period,
accept such portion of corn as Cargill has informed the Cooperative it can
economically handle.  Cargill shall give written notice to the Cooperative of
its inability to perform and the

3

--------------------------------------------------------------------------------

 



specific cause or causes for the nonperformance.  In any event, Cargill shall
pay for all corn it accepts pursuant to this Agreement.

7.         MISCELLANEOUS PROVISIONS.

(a)        Assignment.  Neither The Cooperative nor Cargill may assign this
Agreement without the prior written consent of the other party.

(b)       Waiver of Breach.  No waiver of a breach of any of the agreements or
provisions contained in this Agreement shall be construed to be a waiver of any
subsequent breach of the same or of any other provision of this Agreement

(c)        Notices.  Whenever notice is required by the terms hereof, it shall
be given in writing by facsimile, delivery or by certified or registered mail
addressed to the other party at address noted in the caption of this Agreement
or such other address as a party shall designate by appropriate notice.  If
notice is given by mail, it shall be effective five (5) days after mailing.

(d)       Construction of Terms of Agreement; Modification. The language in all
parts of this Agreement shall be constructed as a whole according to its fair
meaning and not strictly for or against any party hereto.  Headings in this
Agreement are for convenience only and are not construed as a part of this
Agreement or in any defining, limiting or amplifying the provisions
hereof.  This Agreement and the 2017 Amended Grain Services Agreement contains
the entire agreement, and supersedes and replaces any prior agreements (either
written or oral), between the parties with respect to the subject matter hereof
including, but not limited to, the 2008 Corn Supply Agreement and the 2009
Amended Corn Supply Agreement.  This Agreement shall not be modified in any
manner except by an instrument in writing executed by the parties hereto.  In
the event any term, covenant or condition herein contained is held to be invalid
or void by any court of competent jurisdiction, the invalidity of any such term,
covenant or condition shall in no way affect any other term, covenant or
condition herein contained.

(e)        Successors and Assigns.  Subject to the other provision of this
Agreement, all of the terms, covenants and conditions of this Agreement shall
inure to the benefit of and shall bind the parties hereto and their permitted
successors and assigns.

(f)        Dispute Resolution. The parties agree that the sole remedy for
resolution of all disagreements or disputes between the parties arising under
this Agreement shall be arbitration proceedings under NGFA Arbitration
Rules.  The decision and award determined by such arbitration shall be final and
binding upon both parties.





4

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Cargill and the Cooperative have executed this Agreement
effective the day and year first above written.

GOLDEN GROWERS COOPERATIVE

    

CARGILL, INCORPORATED

 

 

 

By

/s/ Scott Stofferahn

 

By

/s/ Rich Torres

Its

Executive Vice President

 

Its

VP, Trading

 

5

--------------------------------------------------------------------------------